 AQUASLIDE 'N' DIVE CORP.Aquaslide'N'DiveCorporationandIndustrial,Technical and Professional Employees Division,NationalMaritimeUnion of America, AFL-CIO. Cases 23-CA-9934 and 23-CA-997129 August 1986DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 13 February 1986 Administrative Law JudgeJ.Pargen Robertson issued the attached decision.The Respondent filed exceptions and a supportingbrief.The General Counsel filedlimited exceptionsand a supportingbrief to whichthe Respondentfiled an answering brief. The Charging Party fileda brief in opposition to the Respondent's exceptionsand in support of the General Counsel's exceptions.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings," andiTheRespondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd.188 F.2d 362(3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.$We adopt the judge's conclusion that the Respondent did not violateSec. 8(a)(5) and(1) of the Act by its delay in notifying the Union prior tothe 17 December 1984 layoffs and 7 January 1985 recalls.In doing so, wefind,based on the particular circumstances here, that the necessity for the17 December layoffs was clear.We further find that the layoffs and sub-sequent recalls were in accord with the Respondent's past practice. Com-pareMontgomery Ward&Co., 217NLRB 167 (1975).We therefore finditunnecessary to pass on the judge's reliance on his finding that the par-ties had reached tentative agreement regarding layoffs and recalls and onhis application of OtisElevator Co.,269 NLRB 891 (1984),to the facts ofthis case.The judge found that the Respondent violated Sec 8(a)(5) and (1) bywithdrawing recognition from the Union in the absence of evidence dem-onstrating that the Union had lost majority support or that the Respond-ent had a good-faith doubt of such loss of support.He also noted that thewithdrawal took place in an atmosphere of unfair labor practices. Hefound that a showing that 97 bargaining unit employees no longer wishedto be represented by the Union was not sufficient to justify the Respond-ent's withdrawal of recognition where there were approximately 248 em-ployees in the unit on 14 January 1985,the date on which the Respond-ent withdrew recognition.In finding that the unit was composed of ap-proximately 248 employees,the judge found that 78 employees who hadbeen laid off in August 1984 were eligible for inclusion in the bargainingunit as they had been retained on the Respondent's payroll.With respectto the inclusion of these 78 employees,we note the following: Therecord shows that the Respondent had had layoffs and recalls prior tothe events at issue.In August 1984, a portion of the employee comple-ment(numbering,by the Respondent's estimate,in the high eighties orlow nineties)was laid off. A number of these employees subsequently re-turned to work,leaving approximately 78 employees on layoff status inDecember 1984.These 78 employees were listed on the Respondent'spayroll at the time of the withdrawal of recognition,had not been termi-nated,and had not been advised that there was no chance of their beingrecalled.Further,during the 13 December meeting with the Union, fol-lowing the filing of its Chapter 11 petition, the Respondent expressed itshope to resume normal operations as soon as possible without a cutback219conclusions,as modified,2and to adopt the recom-mended Order,as modified.3ORDERThe National Labor Relations Board adopts therecommendedOrder of theadministrative lawjudge as modified below and orders that the Re-spondent,Aquaslide`N'DiveCorporation,Brownsville,Texas,itsofficers,agents,successors,and assigns, shall take the action set forth in theOrder as modified.1. Insert the following as paragraph 2(a) and re-letter the subsequent paragraphs."(a) Furnish the Union with an updated senioritylist, as requested."2.Substitute the attached notice for that of theadministrative law judge.MEMBER STEPHENS,concurring.On the facts of this case,I concur in the conclu-sion that the Respondent violated Section 8(a)(1)and (5)by its refusal to negotiate with the Unionon 13 December 1984,6 days following the Re-spondent's filing of a Chapter 11 petition in bank-ruptcy.Iwould not,however,want to be understood asholding that an employer in such circumstancescan never lawfully seek negotiating delays whensuch delays are essential to determining what eco-nomic package it may feasibly offer.An employermay reasonably wish to coordinate its bargainingobligations to the union(seeNLRBv.Bildisco&Bildisco,465 U.S. 513 (1984)) with its efforts toreach agreements with lenders and other creditorson a reorganization plan designedto revive thedebtor.The resources available to meet the finan-cial obligations to the employees under a proposedcollective-bargainingagreementwillnecessarilyturn on what accommodations the employer canobtain from the other creditors.Thus,in some cir-cumstances,itmay be reasonable for an employerto adjust the schedule of labor negotiations in ordertomeet and confer with other interested partiesand gather information pertinent to the labor nego-tiations.In the present case,theRespondent does notcontend that it had so little information that it wasin production. There is also some evidence indicating that some laid-offemployees had been recalled before the Respondent's withdrawal of rec-ognition on 11 January 1985. In light of this evidence, we find that theemployees laid off in August 1984 had a reasonable expectation of recalland thus should be included in the bargaining unit. We also adopt thejudge's conclusion that the withdrawal of recognition occurred in an at-mosphere of unfair labor practices.3We shall modify the judge's recommended Order to reflect thejudge's finding that the Respondent violated Sec.8(a)(5) and(1) by fail-ing to provide the Union with the requested seniority list.281NLRB No. 34 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDunable to formulate any economic proposal.Rather, it contends that the law judge should havecredited testimony that it was negotiating by stand-ing on its last economic proposal.Ifind no basisfor overruling the judge's credibility resolutions onthe question of what was actually said at the 13December meeting, but because the Respondentappears to insist that it was in possession of suffi-cient data to take an economic position in bargain-ing, I do not find that this case falls into the cate-gory of cases in which an employer seeks a reason-able negotiating delay simply in order to make aninformed proposal that it is reasonably assured itwill be able to carry through on.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to recognize and bargainwith Industrial,Technical and Professional Em-ployeesDivision,NationalMaritimeUnion ofAmerica,AFL-CIOas bargaining representative ofour employees in the below-described bargainingunit:All production and maintenance employeesemployed at our facility located at 11 South-sideRoad,PortBrownsville,Brownsville,Texas, excluding all other employees,officeclerical employees,guards and supervisors asdefined in the Act.WE WILL NOT fail and refuse to furnish theUnion with requested seniority lists of employeesin the above-described bargaining unit.WE WILL NOT in any like or related mannerinterferewith, restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL recognize and bargain, on request,with the Union concerning grievances,labor dis-putes,wages,rates of pay,hours of employment,or other conditions of work.WE WILL furnish the Union with an updated se-niority list, as requested.AQUASLIDE`N' DIVE CORPORATIONGuadalupe Ruiz,Esq.,for the General Counsel.Ruben D. CamposandGlenn Jarvis, Esqs.,of McAllen,Texas,for Respondent.Sidney H. Kalban,Esq.,of New York, New York,for theCharging Party.DECISIONSTATEMENT OF THE CASEJ.PARGEN ROBERTSON,Administrative Law Judge.This case was heard in Brownsville,Texas,on 16 and 17October 1985.The complaint in Case 23-CA-9934 issued4March 1985,and is based on a charge filed by theUnion 18 January 1985.1 The complaint in Case 23-CA-9971 issued 12 April 1985 and is based on a charge filed6March 1985.Respondent,a manufacturer of fiberglassswimming pool accessories,admitted that it satisfied theBoard's jurisdictional standards during relevant periodsand is an employer engaged in commerce.Respondentalso admitted that the Union is a labor organization asdefined in the Act and that the complaints' supervisoryallegations are correct.The most critical event in this matter occurred 14 Jan-uary 1985 when Respondent withdrew recognition of theUnion.A rather bizarre set of occurrences preceded Re-spondent'swithdrawal of recognition.On 7 December1984 Respondent filed a petition in bankruptcy underChapter 11.During that same period in early to mid-De-cember,Respondent is alleged to have illegally refusedto furnish the Union with a requested seniority list; tohave engaged in layoffs without prior notice to theUnion;and to have refused to engage in contract negoti-ations.It is also alleged that Respondent commenced torecall its employees 6 January 1985 without first notify-ing the Union.1.CALENDAR OF EVENTSRespondent admits that the Board certified the Unionas exclusive collective-bargaining representative of itsemployees in the following unit 5 February 1982:All productionandmaintenance employees em-ployed byRespondent at its facility located at 11SouthsideRoad,PortBrownsville,Brownsville,Texas,excluding all other employees, office clericalemployees,guards and supervisors as defined in theAct.Subsequently,on 13 August 1982 the Board found Re-spondent guilty of violating Section 8(a)(1) and (5) of theAct by refusing to bargain with the Union(see 263NLRB 389 (1982), enfd.mem. 717 F.2d 1397 (5th Cir.1983)).Respondent admitted that it and the Union com-menced negotiations on a collective-bargaining agree-ment about 21 November 1983.The instant record shows that those negotiations con-tinued into December 1984 and that negotiating sessionswere scheduled 4 and 13 December.Both of those ses-sions included a Federal mediator who had appeared fol-lowing a request from the Union.The Federal mediator'Although the charge is dated 18 January1984,it is obvious from itscontents and the Regional Office date stamp on the original that thefiling occurred 18 January1985 AQUASLIDE 'N' DIVE CORP.221first appeared during the negotiating session 20 Novem-ber 1984.On 20 November the outstanding issues includ-ed contract duration,wages, successors,and union secu-rity.No agreements were reached on the outstandingitems during the 20 November and 4 December negotiat-ing sessions.The negotiating sessions usually included Union AreaRepresentative and Organizer Robert George,Union Or-ganizer Humberto Garcia,and two employee committee-men for the Union.Representing Respondent were Gen-eralManager Douglas Christie,Personnel Manager Wil-liam Peck,and Attorney Glenn Jarvis.Union Organizer Garcia testified that 1 or 2 weeksbefore the 4 December negotiating meeting,he askedPersonnelManager Peck for an updated seniority list.During the 4 December meeting,Garcia asked Peck ifPeck had prepared the requested seniority list. Peck re-plied that he had not but that he would prepare one andsend it to Garcia.Garcia testified that he had last received a seniority listin October 1984 and that it had been Respondent's prac-tice before November 1984 to furnish an updated list onGarcia's verbal request every"15 days to a month."The record also includes a tentative agreement be-tween the parties on "seniority"which provides that Re-spondent will furnish the Union"a copy of [seniority] listwith social security number added bi-monthly."On 4 December, after first saying he would sendGarcia the seniority list by messenger,Peck changed andsaid he would send the list by employee Jorge Martinez.Martinez was a member of the Union's bargaining com-mittee.Peck,however,did not send a list to Garcia.Garciatelephoned Peck on 5 December and asked for the list.He again asked Peck for the list during the 13 Decembernegotiating session.Peck never submitted the list to theUnion.William Peck admitted that Garcia requested the se-niority list,and that he failed to ever provide Garciawith the list after October 1984.Peck also admitted thathe had several conversations with Garcia regarding thelist inDecember 1984.According to Peck,during onesuch conversation during the 13 December negotiatingsession,Peck suggested to Garcia that Garcia could pre-pare his own seniority list by scratching from the Octo-ber seniority list the names of all employees laid off byRespondent on 10 and 11 December.On 7 December 1984 Respondent filed a petition inbankruptcy under Chapter 11.Subsequently on the following Monday, 10 December,Respondent was advised that its banks had frozen all Re-spondent'sassetseffective 7 December. Respondentlearned of the banks' action during a meeting in Houston.By letter delivered to' the home of Union OrganizerGarcia on the evening of 10 December,Respondent ad-vised the Union of its bankruptcy proceedings and thatthe bankruptcywas "necessary in order to obtain releasefrom onerous and burdensome product liability claimsand court actions against the Company."The letter alsoadvised the Union"our lending institutions have requiredan early shutdown(in advance of the planned 21 Decem-ber shutdown for the holidays)which requires the layoffof most hourly employees effective tomorrow, December11, 1984 until further notice."The record testimony shows, however, that second-shift employees were advised of the layoff and sent homeon the evening of 10 December at a time slightly beforeGarcia arrived home and read Respondent's letter. Thosesecond- and third-shift employees were sent home thatnight and advised to return the following morning atwhich time all shifts were given a letter regarding thelayoff.Out of a force of 170, 150 employees were laid off10 and 11 December. By a 11 December letter Respond-ent furnished the Union a list of the laid-off employeesshowing their respective job classifications.On 13 December the parties met for a previously setnegotiating session.There is a dispute over what oc-curred at that meeting. According to the testimony ofthe General Counsel's witnesses, George and Garcia, Re-spondent's spokesman Glenn Jarvis said that Respondentcould not continue contract negotiations2 until Respond-ent received an okay from the bank. 3 Respondent, on theother hand, argues that credible record testimony showsthat Respondent did nothing more on 13 December thanstand on its last money offer and that Respondent didnot refuse to continue negotiating pending bank or courtapproval.Both the General Counsel's and Respondent's wit-nessesagree that Union Representative George proposeddelaying the initial wage increase under the Union's ear-lier proposal, in view of Respondent's current financialsituation.George first made that proposal to GlennJarvis in a conversation involving only the two of them.General Manager Christie recalled that at the time ofthe 13 December negotiating session:[W]e were instructed that anything to do with in-creasing of that, you know, of our economic pack-age or anything to do with the dollars and cents ofour business had to be run by or bounced off ourwest coast counsel, bankruptcy counsel. And, youknow-and then from there it would be presentedto the court.William Peck was questioned and testified:Q. You describeda little bit earlier what had hap-pened and what had taken place.Did thecompanyeversay it would not negotiatewiththe union?A. Not to myrecollection, sir.Therewere sever-al items onthe table thatwe did go overbriefly. Itwasn't a very long meeting.2The dispute regards contract negotiations. There is no dispute butthat the parties did discuss the layoffs and how to handle the immediateproblem of paying the employees.In view of the bank's action, Respond-ent had no liquid assets 13 December.Respondent proposed, and aftersome modifications suggested by the Union, the parties agreed to a pro-cedure whereby General Manager Christie made interest-free personalloans to the employees pending the release of necessary funds of Re-spondent.aGeorge recalled that Jarvis said that Respondent"could not continueon with negotiations until we got the bank okay." Garcia recalled Jarvissaying "[t]hey were in a bad financial position, that they had to receiveapproval from the bank and the courts to anything they would do fromthen on,from that time on." 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Do you recall what the company's positionwas on its wage proposal?A. At that time we could not make any changeswagewise in our last offer, which was the one, youknow, that-Q. And do you know the reasons for that posi-tion, sir?A. Thatagain was-my understanding it was dueto the financial position the company was in-theprocedures we had to go through to get any kind ofmoney approved.Glenn Jarvis was questioned and testified:A.Well, during the course of the meeting thatday,George and I met outside, and he indicatedthat if it was necessary that he thought he couldalter his last union wage proposal in such a waythat it would be more favorable to the company.And he mentioned-I don't remember the exactdetails,but it would change the various increasesaround at a different time. And I told him that atthis point, of course, our position was that we werestanding on our last wage proposal that we hadgiven to the union before.We couldn't increase this so we had to stand onitbut that certainly this would be considered as wedealt with the banks in the bankruptcy. Certainly ifthe union could agree to our last proposal at thispoint, then we could present that.Iwas not sure then from a legal standpoint as towhether not only do we have to get the-youknow, the company board of directors and all ap-proval but as to whether as the debtor in possessionthe union contract itself since it imposed obligationson the company had to be approved by the bank-ruptcy court.Q. Are you a bankruptcy lawyer, sir?A. No. I am not.Q. Did you-did I hear you say that you toldMr. George you couldn't increase the company'sproposal?A. In other words, we were in a position ofnot-they were standing on their last proposal atthat point, and we were standing on ours. Neitherof us, of course, wanted to create an impasse.But due to the bankruptcy filing and the prob-lems that arose immediately thereafter with thebank and the credit line and not having a financialplan worked out for the period soon after the filingof the bankruptcy, we were having to deal with thebank.And I explained to him that it would not betimely at this point to go to the bank due to all thecomplications that were involved and say, hey, wewant to give additional payroll increases to the em-ployees.But we were committed in my opinion to our lastproposal and would agree to it.Beginning17December Respondent laid off 10 moreemployees. The Union was notified of that layoff byletter dated 20 December.On 6 January 1985 Respondent began recalling its em-ployees. Its first notice to the Union of that recall was bymemo dated 11 January. That memo was attached to alistof the recalled employees showing their names andjob classifications.By letter dated 14 January 1985 Respondent withdrewrecognition of the Union. Prior to that date, employeeJuan Lozano filed a decertification petition with the Re-gionalOffice 17 December 1984. On 9 January 1985General Manager Christie and Personnel Manager Peckmet with Lozano at the courthouse after Lozano calledcomplaining that he was there for the NLRB hearing onhis petition.4 Subsequently, on 11 January, Lozano gavePeck petitions alleging that the signers no longer desiredto be represented by the Union. The petition had beensigned by 96 employees, not including Lozano.5During the week of 11 January Respondent had re-called 38 employees which, when added to the 10 em-ployees who were never laid off, totaled 48 working em-ployees. From the December layoff some 122 employeesremained on layoff.Additionally, Respondent had laid off a number of em-ployees in August 1984.William Peck recalled thenumber was in the high eighties or low nineties. Some ofthose employees were recalled before December andwere among the 170 employees working before 10 De-cember. In December and early January 1975, however,78 of the August layoffs had not been recalled. By theend of March 1985, 60 of those had been recalled andthe remaining 18 declined to return to work. Peck testi-fied that some of those 60 could have been recalled asearly asJanuary 1985.The total number of working employees plus the em-ployees on layoff from December and August 1984would have been 248 on 11 January. Respondent con-tends that it did not include the 78 laid off in August initscount in determining whether a majority of its em-ployees wished to decertify the Union because it did notexpect to recall those employees. Nevertheless, it wasadmitted by Peck that Respondent agreed with theUnion to keep employees in a layoff status for 9 months,and Respondent never advised employees laid off inAugust that they would not be recalled.FindingsA. 13 December1984As shown above, the evidenceis in disputeconcerningwhat the Union was told regarding the continuance ofnegotiationsduring the 13 Decembermeeting.One of the most criticalcommentsallegedly occurredwhen Glenn Jarvis, for Respondent, and Robert George,for the Union, met outside the meeting room at the sug-'4 Lozano was unaware that the Regional Director had previously post-ponedthe scheduled hearing6 Peck testified that when Lozano gave him the petition,Lozano saidthat he.[M]ay have more than that because several people have lists. Andsince everyone was on lay-off, they weren't keeping in touch asclosely as they would, say, working.Q And did he mention 20 others?A. Yes, sir AQUASLIDE 'N' DIVE CORP.223gestion of the Federal mediator.During that conversa-tion,George offered to delay a proposed immediate 10-cent raise for 6 months"to help the company out oftheir economic crunch."George also offered to "tradeoff or reduce"other areas"to affect. . .immediaterelief for the company so we could get things going."The record is not in dispute regarding the above.Georgeand Jarvis disagree,however,about Jarvis' response toGeorge's proposal.According to George:[Jarvis]said he would take it under advisement butthere was nothing he could do right now until hegot the okay from the banks and the lending institu-tions.Both George and Garcia recalled that Jarvis said onotheroccasions during the13Decembermeeting thatRespondent could not negotiatefurther withoutbank ap-proval (see above).As shown above,Jarvis contendsthat henever refusedto negotiate.Instead,he told George thathe would standon Respondent's last offer.I am convincedthatGeorge andGarcia testified accu-rately.Iwas not impressedwith Jarvis'demeanor whilehe was testifying concerning that crucial pointof the 13December negotiating session.Moreover, Christie andPeck were not convincingin their efforts to supportJarvis.Additionally,IfindRespondent's position is il-logicalunder the circumstances.For example, eventhough Jarvis alleged that he wasfully preparedto nego-tiate,he admittedlysaid nothing to encouragethe Unionto go further intheir attempts at concessions.Moreover,therewas no showingof why Jarvis feltstanding on Respondent's last offer would be acceptableto the bankruptcyjudge.Noneof Respondent'switnessesexplainedwhy, if theywere in anyway limited by thebankruptcyproceedings,itwas permissible to continueto submit Respondent's lastoffer togrant a wage in-creasewithoutclearing that offer through bankruptcycourt.According to Jarvis, he told the Union that Re-spondentstood on thelast offer.It is apparent that any agreement between Respondentand the Union after 7 December would be subject tochallengein bankruptcy. It is equally apparent,however,and Respondent does not dispute, thatitandthe Unioncould have engaged in full negotiationson 13Decembereven thoughconsummationof anyagreements may havedepended on approvalin the bankruptcyproceedings.Additionally,I note that Jarvis,Christie,and Peck tes-tified thatitwas their understandingthat anything theydid would have to be cleared with the banks or court.That testimonyreflects an understandingwhich is re-markably similarto what theUnion alleges it wastold. Itishighly unlikely that the Union could have fabricatedversionsof the severalconversationswhich areso closeto Jarvis, Christie, and Peck's understandingof their po-sition with the banks.I am convincedthatRespondentrefusedto engage incontract negotiations on 13 Decemberby telling theUnion thatit could not negotiatefurther absentbank ap-proval.I findon the basisof the above-mentioned find-ings, the entire record,and my observation of the de-meanor of the witnesses,that the Union'switnessesGeorge and Garcia accurately recalled that Glenn Jarvistold them on several occasions on 13 December that Re-spondent could not negotiate further until it receivedclearance to proceed.By refusing to negotiate 13 December,Respondentplaced the Union in an untenable position.Obviously,Respondent's bankruptcy petition and the 10 and 11 De-cember layoffs had traumatic consequences on bargain-ing unit employees.As shown herein,a decertificationpetition was filed with the RegionalOffice 17December1984. Asubstantial number of employees signed the peti-tion to decertify the Union on or after 13 December.6Respondent offered no evidence that would show thatithad a valid reason to refuse to negotiate 13 December.There was no proof that Respondent was required todelay further negotiations because of the bankruptcy pro-ceedings,the banks'actions in freezing its assets, or forany other reason.Therefore,Ifind that Respondent en-gaged in actions violative of Section 8(a)(1) and(5) whenitrefused to continue contract negotiations with theUnion on 13 December.B. FailuretoNotifyThe evidenceisundisputed that Respondent reactedquickly indeterminingthat a layoffwas necessary fol-lowing the 10 Decembernotice thatRespondent's assetswere frozeneffective 7 December.Within a few hours,Respondent deliverednotice ofitsbankruptcy and thelayoff to the Union. The evidenceshows that preparationof noticeto the Unionprogressedwithout delay follow-ing a call from Respondent'smeeting with the banks inHouston,to its Brownsvilleoffice,and a subsequent callto attorney Glenn Jarvis.Jarvisdrafted the letter to theUnion anditwas delivered at what was apparently theearliest opportunityto reach UnionOrganizer Garcia athis home.I am convinced that Respondent followed areasonable and expedient course in notifyingthe Unionof its10 and 11 Decemberlayoffs.Concerningthe layoffs 17 Decemberand the recall 6January,Respondent did not giveprior notice to theUnion of thoseactions.Respondent did advisethe Unionshortly after 17 Decemberand 6 January of those respec-tive personnel actions.The recorddoesnot show whyRespondent failed to give noticebefore 17Decemberand 6 January.The recordshows,however, thatRespondent and theUnion diddiscussthe layoffs,and Respondent'swish foran early recall,whenthe partiesmet 13 December.Those discussions illustrate no areas of disagreement re-garding either the necessityfor the layoffs or the proce-dure used in selectingspecificindividualsfor layoff. Re-spondentand the Union had reachedtentative agreementabout howsenioritywould be applied in layoffsituations.At the hearing,Respondent contended that the agreedprocedurewas followed during the layoffs andrecalls.6Of the 96 employees that signed the petition given to Respondent 9January 1985,56 signed on and after 13 December 1984. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDNeither the General Counsel nor the Union contestedRespondent's testimony to that effect.Concerning this specificallegation, the record does notshow how Respondent could have given prior notice re-garding its10 December layoffs and the recorddoes notshow how prior notice could have influenced the 17 De-cember layoffs or the 6 Januaryrecalls.Technically, thelayoffs turned on labor costbecause it was Respondent'sinability tomeet those costs, because offrozen assets,which caused the layoffs. The underlying problem, how-ever, i.e., the reason Respondent filed for bankruptcy,did not turn on labor cost but on Respondent's exposureto possible crippling product liabilitydamages.There-fore,while thissituationdoes not fall squarely within thescope ofOtis Elevator Co.,269 NLRB891 (1984), I amconvinced that Respondent's delay in notifying theUnion of its December and January layoffs and recallsdoes not constitute a violation.Intersystems Design,267NLRB 1310, 1311 (1983).C. Failure to Provide Seniority ListThe evidence is undisputed that the Union requested,in late November or early December, an updated seniori-ty list.No explanation was offered as to why that listwas not provided the Union before 7 December.?Moreover, even though matters became hectic afterbankruptcy was filed 7 December, Respondent, throughPersonnel Director Peck, continued to hold out to theUnion that it would provide the list. Respondent neveradvised the Union that it was unable to provide the se-niority list.William Peck did suggest to Garcia 13 December thatGarcia prepare his own list by subtracting those onlayoff 10 and 11 December from the previously suppliedOctober senioritylist. It is apparent,however, that sucha list would not show personnel actions, other than thelayoffs, such as changes in job classifications or pay oc-curring after October. It is also obvious that the senioritylistwould bematerial toexercise the Union's duties. Ifind that Respondent violated Section 8(a)(1) and (5) byfailing to provide the requested seniority list.Confort &Co., 267 NLRB 409, 411 (1983).D. Withdrawal of RecognitionAs shown above, record evidence shows that Re-spondent learned on 9 January 1985 that 97 employeessno longer wished to be represented by the Union. Atthat time, Respondent had a total of 248 employeesworking9 and on layoff. Respondent argues that it cor-7PersonnelManager Peck explained that he did not prepare the se-niority list after 7 December because things became hectic because of Re-spondent's bankruptcy.6The decertification petition furnished to Respondent 9 January con-tained 96 signatures,not including employee Juan Lozano Lozano gavethe petition to Personnel Manager Peck Douglas Christie testified thathe concluded that Lozano desired decertification because of Lozano'sparticipation in the decertification effort.9On 11 January 1985 Respondent had 48 working employees Therecord does not show the percentage of those 48, or the percentage of allemployees working on 14 January,who signed the petition against theUnionrectly excluded 78 employees who had been on layoffsinceAugust 1984. The record shows, however, that Re-spondentwas actually carrying those 78 employees,alongwiththe remaining170, on its employee list inaccord with its prioragreementwith the Union to carrylaid-off employees for 9 months. Additionally, the recordshows that Respondentbeganto recall those 78 employ-ees within a few weeks of its decision to withdraw rec-ognition. Sixty of the 78 accepted Respondent's offer ofrecall and actually returned to work for Respondent.Therefore, I find the record shows that there were nofewer than 248 eligible voters in the bargaining unit on14 January 1985. It is apparent that on or before 14 Janu-ary 1985, Respondent did not have (1) a reasonable basisto believe that the Union had actually lost majority sup-port, or (2) a reasonably grounded doubt based on objec-tive consideration about the Union's continued majoritystatus.TerrellMachine Co.,173 NLRB 1480 (1969), enfd.427 F.2d 1088 (4th Cir. 1970);American Mirror Co., 277NLRB 1626 (1986).Unlike the situation inAmericanMirror Co.,no evi-dence was submitted showing that Respondent had anygrounds to believe that a majority of its 248 employeesno longer desired representation by the Union. More-over,Respondent withdrew recognition in an atmos-phere of unfair labor practices. I find that Respondent'sunfair labor practices of 13 December had the likelyeffect of contributing to the employees' decertificationeffort.Pittsburgh& New England Trucking,249 NLRB833, 836 (1980).I find that Respondent violated Section 8(a)(1) and (5)by withdrawing recognition on 14 January 1985.Sander-son Farms, 271NLRB 1477, 1480, 1481 (1984).E. Respondent's Affirmative DefensesIn its answer, Respondentallegedthat (1) the com-plaint fails to state a claim; (2) allegations are barred bythe statute of limitations; (3) the complaint allegations areoutside the scope of the charge; (4) the allegations arebarred by laches and estoppel; (5) the Union waived itsright to relief; and (6) Respondent had no duty to bar-gain with the Union.An examination of the charges and complaint illus-trates that affirmative defenses I through 3, above, lackmerit. As to the remainingallegations, to the extent thosedefenses are not coveredby mydecision, I find that therecord offers no support for Respondent's allegations. Irecommend rejection of all Respondent's affirmative de-fenses.CONCLUSIONS OF LAW1.Respondentisan employer engaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.2.The Unionis a labor organizationwithin the mean-ing of Section 2(5) of the Act.3.Respondent by its actionsin failingto provide theUnion with a seniority list followingits request in lateNovember or early December 1984; by failing and refus-ing to engage in contract negotiationswith the Union on13December 1984; and by withdrawingrecognitionfrom the Union on 14 January 1985,engaged in, and is AQUASLIDE 'N' DIVE CORP.engagingin, unfair labor practices within the meaning ofSection 8(a)(1) and(5) of the Act.4.All production and maintenance employees em-ployed by Respondent at its facility located at I1 South-side Road, Port Brownsville, Brownsville, Texas, exclud-ingallother employees, office clerical employees,guards, and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collectivebargain-ing within the meaningof Section 9(b) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) ofthe Act,I shall recommend that it be ordered to ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-edioORDERThe Respondent, Aquaslide 'N' Dive Corporation,Brownsville, Texas, its officers, agents, successors, andassigns, shall1.Cease and desist from(a) Failing and refusing to provide the Union with anupdated seniority list in a timely fashion following a re-quest by the Union.(b) Failing and refusing to engage in contract negotia-tions during meetings established for the purpose of con-tract negotiations.(c)Withdrawing recognition and continuing to refuseto recognize Industrial, Technical and Professional Em-10 If no exceptionsare filed as provided by Sec. 102.46 of theBoard'sRulesand Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102.48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived forallpur-poses.225ployees Division, National Maritime Union of America,AFL-CIO as the exclusive collective-bargaining repre-sentative for the employees in the below-described bar-gaining unit:All productionandmaintenance employees em-ployed by Respondent at its facility located at 11SouthsideRoad, Port Brownsville, Brownsville,Texas, excluding all other employees, office clericalemployees, guards and supervisors as defined in theAct.(d) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a)Recognize and bargain, on request, with the Unionwith respect to any changes in rates of pay, wages, andother terms and conditions of employment.(b) Post at its facilities in Brownsville, Texas, copies ofthe attached notice marked "Appendix." I" Copies of thenotice, on forms provided by the Regional Director forRegion 23, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply." If this Order is enforced by a judgmentof a UnitedStates court ofappeals,the words in the notice reading"Posted by Order of theNation-alLaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."